DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out”.
There is no disclosure of reducing an “assistance torque” in response to “an internal combustion engine of the transportation vehicle being carried out”. The limitation “being carried out” implies and encompasses the engine being physically removed and carried out of the vehicle, and there is no disclosure of performing any reduction of an “assistance torque” in response to an engine being carried out of the vehicle.
As such, there is no indication in the specification that the inventors had possession of a method wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out.

As per Claim 9, the subject matter is the claimed “wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out”.
There is no disclosure of reducing an “assistance torque” in response to an internal combustion engine of the transportation vehicle being carried out”. The limitation “being carried out” implies and encompasses the engine being physically removed and carried out of the vehicle, and there is no disclosure of performing any assistance torque” in response to an engine being carried out of the vehicle.
As such, there is no indication in the specification that the inventors had possession of a computer readable medium including a computer program having program code to carry out a method for operating an electric power steering system of a transportation vehicle when the program is executed on a microprocessor of a computer, the method comprising wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out.

As per Claim 10, the subject matter is the claimed “wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out”.
There is no disclosure of reducing an “assistance torque” in response to “an internal combustion engine of the transportation vehicle being carried out”. The limitation “being carried out” implies and encompasses the engine being physically removed and carried out of the vehicle, and there is no disclosure of performing any reduction of an “assistance torque” in response to an engine being carried out of the vehicle.
As such, there is no indication in the specification that the inventors had possession of a method wherein an assistance torque of the steering assistance is 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “predefining a steering wheel angle transportation vehicle”.
The claim language is unclear and uses non-technical language to the point that the claim scope is entirely unclear.
Specifically, it is unclear what is required by the limitation “predefining”, and it is unclear what performs this limitation. It is also unclear what is meant by “as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle”, as it is unclear if anything is actually measured, and if so, it is unclear what is measured and by what system element, if any.
as a measure of a desired wheel steering angle” is intended to require an actual measurement of a “steering angle”, and it is unclear what is measured, if anything, in order to perform the “predefining”. For example, it is unclear if the claim is attempting to imply that a steering angle is measured and then somehow this measurement is used to perform the “predefining”. The limitation “as a measure” is not a positive recitation of some system element measuring some specific value.
Also, it is unclear what is the difference between the “steering wheel angle” and the “desired wheel steering angle”, and it is unclear either of these steering wheel angles are defined using some measurement.
Therefore, the claim is unclear.

Furthermore as per Claim 1, it is unclear what is meant by “in response to an internal combustion engine of the transportation vehicle [[is]] being carried out”.
It is unclear if this limitation is implying that the engine is physically removed and carried out of the vehicle, or if this limitation is directed to some measurement of some engine function that is not claimed.
Therefore, the claim is unclear.
Because the claim does not positively recite what is measured or what process is required for the engine to be “carried out”, the limitations “in response to an internal combustion engine of the transportation vehicle [[is]] being carried out” are interpreted as an intended use, therefore, these limitations do not further limit the claim.

As per Claim 2, the claim recites “wherein a value of the assistance torque is set based on at least one state variable of the power steering system and/or the transportation vehicle”.
It is unclear what the “value of the assistance torque” refers to. Specifically, it is unclear if this “value” is a value of assistance torque set before or after the reduction of assistance torque of Claim 1.
Therefore, the claim is unclear.

As per Claim 3, the claim recites “wherein the at least one state variable is a rotor speed and/or a rotational speed of the electric motor, the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed”.
The claim language is not written in technical terms that clearly define the steps being performed by a system element.
Specifically, the claim defines “wherein the at least one state variable is a rotor speed and/or a rotational speed of the electric motor”, but then immediately continues to method steps of “the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed” without reciting any system element performing these steps, and it is then unclear if these limitations are directed to an intended use or are performed by some specific system element, and it is unclear if reduction” in addition to the reduction in Claim 1. The language of “being greater” implies an intended use.
Furthermore, it is unclear if “the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed” is attempting to imply that “the greater the rotor speed and/or the rotational speed” is an intended result of the “reduction” or vice versa, or if the “reduction” is controlled to be greater when “the rotor speed and/or the rotational speed” is measured to be “greater”.
Therefore, the claim is unclear.
Because there is no positive recitation of any system element controlling a “reduction” to be “greater” based on specific measured conditions, the limitations “the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed” are interpreted as being directed to an intended use, therefore, these limitations do not further limit the claim.

As per Claim 4, the claim recites “wherein the at least one state variable is a supply voltage of the power steering system or an on-board electric system of the transportation vehicle, the reduction of the assistance torque being greater, the lower the supply voltage”.
The claim language is not written in technical terms that clearly define the steps being performed by a system element.
Specifically, the claim defines “wherein the at least one state variable is a supply voltage of the power steering system or an on-board electric system of the transportation vehicle”, but then immediately continues to method steps of “the reduction of the assistance torque being greater, the lower the supply voltage” without reciting any system element performing these steps, and it is then unclear if these limitations are directed to an intended use or are performed by some specific system element, and it is unclear if any system element actually controls a “reduction” in addition to the reduction in Claim 1. The language of “being greater” implies an intended use.
Furthermore, it is unclear if “the reduction of the assistance torque being greater, the lower the supply voltage” is attempting to imply that “the lower the supply voltage” is an intended result of the “reduction” or vice versa, or if the “reduction” is controlled to be greater when “the supply voltage” is measured to be “lower”.
Therefore, the claim is unclear.
Because there is no positive recitation of any system element controlling a “reduction” to be “greater” based on specific measured conditions, the limitations “the reduction of the assistance torque being greater, the lower the supply voltage” are interpreted as being directed to an intended use, therefore, these limitations do not further limit the claim.

As per Claim 6, the claim recites “wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle”.

Specifically, the claim recites method steps of “wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle” without reciting any system element performing these steps, and it is then unclear if these limitations are directed to an intended use or are performed by some specific system element, and it is unclear if any system element actually controls a “rotational speed of the electric motor” to be “lower”, or if the “rotational speed of the electric motor” is controlled to be “lower” when “the supply voltage” is measured to be “lower”.
Furthermore, it is unclear if “wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle” is attempting to imply that “the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle” is an intended result of the “the starting rotational speed of the electric motor is lower”, or vice versa, or if the “starting rotational speed” is controlled to be “lower” when the “steering wheel angle” is measured to be “greater” and/or the “supply voltage of the power steering system or the on-board electric system of the transportation vehicle” is measured to be “lower”.
Therefore, the claim is unclear.
wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle” are interpreted as being directed to an intended use, therefore, these limitations do not further limit the claim.

Regarding Claim 8, the claim recites “a steering handle for predefining a steering wheel angle as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle”.
The claim language is unclear and uses non-technical language to the point that the claim scope is entirely unclear.
Specifically, it is unclear what is required by the limitation “predefining”, and it is unclear what performs this limitation. It is also unclear what is meant by “as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle”, as it is unclear if anything is actually measured, and if so, it is unclear what is measured and by what system element, if any.
The claim language is not written in a manner that makes it clear what steps, if any, are performed by some system element. For example, it is unclear if “as a measure of a desired wheel steering angle” is intended to require an actual measurement of a “steering angle”, and it is unclear what is measured, if anything, in order to perform the “predefining”. For example, it is unclear if the claim is attempting predefining”. The limitation “as a measure” is not a positive recitation of some system element measuring some specific value.
Also, it is unclear what is the difference between the “steering wheel angle” and the “desired wheel steering angle”, and it is unclear either of these steering wheel angles are defined using some measurement.
Therefore, the claim is unclear.

Regarding Claim 9, the claim recites “predefining a steering wheel angle by a steering handle as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle”.
The claim language is unclear and uses non-technical language to the point that the claim scope is entirely unclear.
Specifically, it is unclear what is required by the limitation “predefining”. It is also unclear what is meant by “as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle”, as it is unclear if anything is actually measured, and if so, it is unclear what is measured and by what system element, if any. The limitation “as a measure” is not a positive recitation of some system element measuring some specific value.
The claim language is not written in a manner that makes it clear what steps, if any, are performed by some system element. For example, it is unclear if “as a measure of a desired wheel steering angle” is intended to require an actual measurement of a “steering angle”, and it is unclear what is measured, if anything, in predefining”. For example, it is unclear if the claim is attempting to imply that a steering angle is measured and then somehow this measurement is used to perform the “predefining”.
Also, it is unclear what is the difference between the “steering wheel angle” and the “desired wheel steering angle”, and it is unclear either of these steering wheel angles are defined using some measurement.
Therefore, the claim is unclear.

Furthermore as per Claim 9, it is unclear what is meant by “in response to an internal combustion engine of the transportation vehicle being carried out”.
It is unclear if this limitation is implying that the engine is physically removed and carried out of the vehicle, or if this limitation is directed to some measurement of some engine function that is not claimed.
Therefore, the claim is unclear.
Because the claim does not positively recite what is measured or what process is required for the engine to be “carried out”, the limitations “in in response to an internal combustion engine of the transportation vehicle being carried out” are interpreted as an intended use, therefore, these limitations do not further limit the claim.

Regarding Claim 10, the claim recites “predefining a steering wheel angle by a steering handle as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle”.

Specifically, it is unclear what is required by the limitation “predefining”, and it is unclear what performs this limitation. It is also unclear what is meant by “as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle”, as it is unclear if anything is actually measured, and if so, it is unclear what is measured and by what system element, if any. The limitation “as a measure” is not a positive recitation of some system element measuring some specific value.
The claim language is not written in a manner that makes it clear what steps, if any, are performed by some system element. For example, it is unclear if “as a measure of a desired wheel steering angle” is intended to require an actual measurement of a “steering angle”, and it is unclear what is measured, if anything, in order to perform the “predefining”. For example, it is unclear if the claim is attempting to imply that a steering angle is measured and then somehow this measurement is used to perform the “predefining”.
Also, it is unclear what is the difference between the “steering wheel angle” and the “desired wheel steering angle”, and it is unclear either of these steering wheel angles are defined using some measurement.
Therefore, the claim is unclear.

Furthermore as per Claim 10, it is unclear what is meant by “in response to an internal combustion engine of the transportation vehicle being carried out”.

Therefore, the claim is unclear.
Because the claim does not positively recite what is measured or what process is required for the engine to be “carried out”, the limitations “in in response to an internal combustion engine of the transportation vehicle being carried out” are interpreted as an intended use, therefore, these limitations do not further limit the claim.

As per Claim 11, the claim recites “wherein a value of the assistance torque is set based on at least one state variable of the power steering system and/or the transportation vehicle”.
It is unclear what the “value of the assistance torque” refers to. Specifically, it is unclear if this “value” is a value of assistance torque set before or after the reduction of assistance torque of Claim 10.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “wherein the at least one state variable is a rotor speed and/or a rotational speed of the electric motor, the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed”.
The claim language is not written in technical terms that clearly define the steps being performed by a system element.
wherein the at least one state variable is a rotor speed and/or a rotational speed of the electric motor”, but then immediately continues to method steps of “the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed” without reciting any system element performing these steps, and it is then unclear if these limitations are directed to an intended use or are performed by some specific system element, and it is unclear if any system element actually controls a “reduction” in addition to the reduction in Claim 10. The language of “being greater” implies an intended use.
Furthermore, it is unclear if “the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed” is attempting to imply that “the greater the rotor speed and/or the rotational speed” is an intended result of the “reduction” or vice versa, or if the “reduction” is controlled to be greater when “the rotor speed and/or the rotational speed” is measured to be “greater”.
Therefore, the claim is unclear.
Because there is no positive recitation of any system element controlling a “reduction” to be “greater” based on specific measured conditions, the limitations “the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed” are interpreted as being directed to an intended use, therefore, these limitations do not further limit the claim.

As per Claim 13, the claim recites “wherein the at least one state variable is a supply voltage of the power steering system or an on-board electric system of the transportation vehicle, the reduction of the assistance torque being greater, the lower the supply voltage”.
The claim language is not written in technical terms that clearly define the steps being performed by a system element.
Specifically, the claim defines “wherein the at least one state variable is a supply voltage of the power steering system or an on-board electric system of the transportation vehicle”, but then immediately continues to method steps of “the reduction of the assistance torque being greater, the lower the supply voltage” without reciting any system element performing these steps, and it is then unclear if these limitations are directed to an intended use or are performed by some specific system element, and it is unclear if any system element actually controls a “reduction” in addition to the reduction in Claim 10. The language of “being greater” implies an intended use.
Furthermore, it is unclear if “the reduction of the assistance torque being greater, the lower the supply voltage” is attempting to imply that “the lower the supply voltage” is an intended result of the “reduction” or vice versa, or if the “reduction” is controlled to be greater when “the supply voltage” is measured to be “lower”.
Therefore, the claim is unclear.
Because there is no positive recitation of any system element controlling a “reduction” to be “greater” based on specific measured conditions, the limitations “the reduction of the assistance torque being greater, the lower the supply voltage” 

As per Claim 15, the claim recites “wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle”.
The claim language is not written in technical terms that clearly define the steps being performed by a system element.
Specifically, the claim recites method steps of “wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle” without reciting any system element performing these steps, and it is then unclear if these limitations are directed to an intended use or are performed by some specific system element, and it is unclear if any system element actually controls a “rotational speed of the electric motor” to be “lower”, or if the “rotational speed of the electric motor” is controlled to be “lower” when “the supply voltage” is measured to be “lower”.
Furthermore, it is unclear if “wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle” is attempting to imply that “the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle” is an intended result of the “the starting rotational speed of the electric motor is lower”, or vice versa, or if the “starting rotational speed” is controlled to be “lower” when the “steering wheel angle” is measured to be “greater” and/or the “supply voltage of the power steering system or the on-board electric system of the transportation vehicle” is measured to be “lower”.
Therefore, the claim is unclear.
Because there is no positive recitation of any system element controlling a “rotational speed of the electric motor” to be “lower” under specific measured conditions, the limitations “wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle” are interpreted as being directed to an intended use, therefore, these limitations do not further limit the claim.

Claim 7 recites the limitation "the starting of the internal combustion engine" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the starting of an internal combustion engine" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the starting of the internal combustion engine" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (8,082,079) in view of Miura (9,533,702) further in view of Sakaguchi et al. (2007/0100524).

Regarding Claim 1, Nakai teaches the claimed method for operating an electric power steering system of a transportation vehicle, the method comprising:
…
providing steering assistance by an electric…drive with an electric motor  (“The vehicle 1 is provided with an EPS 10 that applies an assist force to a steering system…”, see col.4, particularly lines 3-15),
wherein an assistance torque of the steering assistance is reduced …in response to an internal combustion engine of the transportation vehicle [[is]] being carried out (“In a case where the engine ECU 6 determines the start (restart) of the engine 3, the engine ECU 6 notifies the EPSECU 18 that the cranking is to be performed to start the engine before performing the cranking. When the notification is received, the EPSECU 18 continuously reduces the current command limit value I*_lim and boost voltage limit value Vbp_lim before the cranking is started”, see col.7, particularly lines 1-22).
Nakai does not expressly recite the bolded portions of the claimed
providing steering assistance by an electric servo drive with an electric motor.
However, a servo motor is a conventional motor type for controlling an angular position or rotation of an element, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide steering assistance by an electric servo drive with an electric motor in order to control an angular position or rotation of a steering system component when performing a steering assistance function.
Nakai does not expressly recite the bolded portions of the claimed
predefining a steering wheel angle transportation vehicle; and
providing steering assistance by an electric servo drive with an electric motor.
Miura (9,533,702) teaches a steering assist torque that is applied depending on a detected steering angle (Miura; see col.5, particularly lines 2-26).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Miura, and to perform predefining a steering wheel angle a steering handle as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle, as rendered obvious by Miura, in order to “alleviate a steering load on a driver” (Miura; see col.1, lines 6-8).
Nakai does not expressly recite the bolded portions of the claimed
wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out.
However, Nakai teaches gradually reducing a current command limit and boost voltage limit in order to prevent fluctuations in assist force that care degrade a “steering feel” (“…where the limit values of the current limit and boost voltage limit are decreased rapidly to obtain the effect thereof quickly, the resultant fluctuations of assist force can degrade the steering feel. Therefore, it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.6, particularly lines 7-14, and  “…it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.7, particularly lines 1-22).
Furthermore, Sakaguchi et al. (2007/0100524) teaches the use of a damping function to reduce a strong return feeling and a reaction feeling when steering a steering 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Sakaguchi et al., and wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out, as rendered obvious by Sakaguchi et al., so that “a strong (inadequate) return feeling during steering a steering wheel toward neutral position is reduced without impairing a smooth feeling at beginning of steering from a neutral position to a rack end and a reaction feeling during steering further” (Sakaguchi et al., see P[0002]).

Regarding Claim 2, Nakai teaches the claimed method of claim 1, wherein a value of the assistance torque is set based on at least one state variable of the power steering system and/or the transportation vehicle (“In a case where the engine ECU 6 determines the start (restart) of the engine 3, the engine ECU 6 notifies the EPSECU 18 that the cranking is to be performed to start the engine before performing the cranking. When the notification is received, the EPSECU 18 

Regarding Claim 4, Nakai teaches the claimed method of claim 2 [[or 3]], wherein the at least one state variable is a supply voltage of the power steering system or an on-board electric system of the transportation vehicle, the reduction of the assistance torque being greater, the lower the supply voltage (“…where the limit values of the current limit and boost voltage limit are decreased rapidly to obtain the effect thereof quickly, the resultant fluctuations of assist force can degrade the steering feel. Therefore, it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.6, particularly lines 7-14, and  “…it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.7, particularly lines 1-22), where it is implicit in Nakai that as the “assistance torque” is reduced as the “supply voltage” or the current limit and boost voltage limit are decreased, as clearly the assist force is only provided if a supply voltage is provided, and reduction of the supply voltage will then remove or decrease the assist force.

Regarding Claim 7, Nakai teaches the claimed method of claim 1, wherein a continuous transfer into the normal state takes place by [[way of]] a continuous decrease of the reduction of the assistance torque after the starting of the internal combustion engine (“In a case where the 

Regarding Claim 8, Nakai teaches the claimed electric power steering system [[(1)]] for a transportation vehicle, the system comprising:
a steering handle for predefining a steering wheel angle…(“…a steering wheel 11 fixed thereto is joined to a rack shaft 14 via a rack-and-pinion mechanism 13, and the rotation of the steering shaft 12 that follows the steering operation is converted by the rack-and-pinion mechanism 13 into the reciprocating linear movement of the rack shaft 14”, see col.4, particularly lines 3-15);
an electric…drive with an electric motor for providing steering assistance (“The vehicle 1 is provided with an EPS 10 that applies an assist force to a steering system…”, see col.4, particularly lines 3-15);[[,]] and
an electronic control unit for the electric…drive (“…EPSECU 18…”, see col.7, particularly lines 1-22),
wherein the electronic control unit s an assistance torque of the steering assistance …in response to the starting of an internal combustion engine of the transportation vehicle  (“In a case where the engine ECU 6 determines the start (restart) of the engine 3, the engine ECU 6 notifies the EPSECU 18 that the cranking is to be performed to start the engine before 
Nakai does not expressly recite the bolded portions of the claimed
an electric servo drive with an electric motor for providing steering assistance; and
an electronic control unit for the electric servo drive.
However, a servo motor is a conventional motor type for controlling an angular position or rotation of an element, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an electric servo drive with an electric motor for providing steering assistance and an electronic control unit for the electric servo drive in order to control an angular position or rotation of a steering system component when performing a steering assistance function.
Nakai does not expressly recite the bolded portions of the claimed
a steering handle for predefining a steering wheel angle as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle.
However, Miura (9,533,702) teaches a steering assist torque that is applied depending on a detected steering angle (Miura; see col.5, particularly lines 2-26).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Miura, and to provide a steering handle for predefining a steering 
Nakai does not expressly recite the bolded portions of the claimed
wherein the electronic control unit reduces an assistance torque of the steering assistance based on a damping function in response to the starting of an internal combustion engine of the transportation vehicle.
However, Nakai teaches gradually reducing a current command limit and boost voltage limit in order to prevent fluctuations in assist force that care degrade a “steering feel” (“…where the limit values of the current limit and boost voltage limit are decreased rapidly to obtain the effect thereof quickly, the resultant fluctuations of assist force can degrade the steering feel. Therefore, it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.6, particularly lines 7-14, and  “…it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.7, particularly lines 1-22).
Furthermore, Sakaguchi et al. (2007/0100524) teaches the use of a damping function to reduce a strong return feeling and a reaction feeling when steering a steering wheel (Sakaguchi et al.; see P[0067]) so that a “smooth feeling” is not impaired (Sakaguchi et al., see P[0002]), therefore, the use of damping functions to control a steering assist system to achieve are known, and to use a damping function to achieve a “smooth” or gradual control of a steering assist system is obvious in view of Sakaguchi et al.


Regarding Claim 9, Nakai teaches the claimed computer readable medium including a computer program having program code for operating an electric power steering system of a transportation vehicle (“…EPSECU 18…”, see col.7, particularly lines 1-22, where it is implicit that the electronic control unit of Nakai executes program code to perform the disclosed functions) the method comprising:
predefining a steering wheel angle by a steering handle…(“…a steering wheel 11 fixed thereto is joined to a rack shaft 14 via a rack-and-pinion mechanism 13, and the rotation of the steering shaft 12 that follows the steering operation is converted by the rack-and-pinion mechanism 13 into the reciprocating linear movement of the rack shaft 14”, see col.4, particularly lines 3-15): and
providing steering assistance by an electric…drive with an electric motor (“The vehicle 1 is provided with an EPS 10 that applies an assist force to a steering system…”, see col.4, particularly lines 3-15), wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out (“In a case where the engine ECU 6 determines the start (restart) of the engine 3, the engine ECU 6 notifies the EPSECU 18 that the cranking is to be performed to start the engine before performing the cranking. When the notification is received, the EPSECU 18 continuously reduces the current command limit value I*_lim and boost voltage limit value Vbp_lim before the cranking is started”, see col.7, particularly lines 1-22).
Nakai does not expressly recite the bolded portions of the claimed
providing steering assistance by an electric servo drive with an electric motor.
However, a servo motor is a conventional motor type for controlling an angular position or rotation of an element, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide steering assistance by an electric servo drive with an electric motor in order to control an angular position or rotation of a steering system component when performing a steering assistance function.
Nakai does not expressly recite the bolded portions of the claimed
predefining a steering wheel angle by a steering handle as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle.
Miura (9,533,702) teaches a steering assist torque that is applied depending on a detected steering angle (Miura; see col.5, particularly lines 2-26).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Miura, and to perform predefining a steering wheel angle by a steering handle as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle, as rendered obvious by Miura, in order to “alleviate a steering load on a driver” (Miura; see col.1, lines 6-8).
Nakai does not expressly recite the bolded portions of the claimed
wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out.
However, Nakai teaches gradually reducing a current command limit and boost voltage limit in order to prevent fluctuations in assist force that care degrade a “steering feel” (“…where the limit values of the current limit and boost voltage limit are decreased rapidly to obtain the effect thereof quickly, the resultant fluctuations of assist force can degrade the steering feel. Therefore, it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.6, particularly lines 7-14, and  “…it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.7, particularly lines 1-22).
Furthermore, Sakaguchi et al. (2007/0100524) teaches the use of a damping function to reduce a strong return feeling and a reaction feeling when steering a steering 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Sakaguchi et al., and wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out, as rendered obvious by Sakaguchi et al., so that “a strong (inadequate) return feeling during steering a steering wheel toward neutral position is reduced without impairing a smooth feeling at beginning of steering from a neutral position to a rack end and a reaction feeling during steering further” (Sakaguchi et al., see P[0002]).

Regarding Claim 10, Nakai teaches the claimed control unit of an electric power steering system, for operating an electric power steering system of a transportation vehicle (“…EPSECU 18…”, see col.7, particularly lines 1-22) that comprises:
predefining a steering wheel angle by a steering handle…(“…a steering wheel 11 fixed thereto is joined to a rack shaft 14 via a rack-and-pinion mechanism 13, and the rotation of the steering shaft 12 that follows the steering operation is converted , and
providing steering assistance by an electric…drive with an electric motor (“The vehicle 1 is provided with an EPS 10 that applies an assist force to a steering system…”, see col.4, particularly lines 3-15),
wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out (“In a case where the engine ECU 6 determines the start (restart) of the engine 3, the engine ECU 6 notifies the EPSECU 18 that the cranking is to be performed to start the engine before performing the cranking. When the notification is received, the EPSECU 18 continuously reduces the current command limit value I*_lim and boost voltage limit value Vbp_lim before the cranking is started”, see col.7, particularly lines 1-22).
Nakai does not expressly recite the bolded portions of the claimed
providing steering assistance by an electric servo drive with an electric motor.
However, a servo motor is a conventional motor type for controlling an angular position or rotation of an element, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide steering assistance by an electric servo drive with an electric motor in order to control an angular position or rotation of a steering system component when performing a steering assistance function.
Nakai does not expressly recite the bolded portions of the claimed
as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle.
However, Miura (9,533,702) teaches a steering assist torque that is applied depending on a detected steering angle (Miura; see col.5, particularly lines 2-26).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Miura, and to perform predefining a steering wheel angle by a steering handle as a measure of a desired wheel steering angle for at least one steerable wheel of the transportation vehicle, as rendered obvious by Miura, in order to “alleviate a steering load on a driver” (Miura; see col.1, lines 6-8).
Nakai does not expressly recite the bolded portions of the claimed
wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out.
However, Nakai teaches gradually reducing a current command limit and boost voltage limit in order to prevent fluctuations in assist force that care degrade a “steering feel” (“…where the limit values of the current limit and boost voltage limit are decreased rapidly to obtain the effect thereof quickly, the resultant fluctuations of assist force can degrade the steering feel. Therefore, it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.6, particularly lines 7-14, and  “…it is desirable that the reduction of current command limit 
Furthermore, Sakaguchi et al. (2007/0100524) teaches the use of a damping function to reduce a strong return feeling and a reaction feeling when steering a steering wheel (Sakaguchi et al.; see P[0067]) so that a “smooth feeling” is not impaired (Sakaguchi et al., see P[0002]), therefore, the use of damping functions to control a steering assist system to achieve are known, and to use a damping function to achieve a “smooth” or gradual control of a steering assist system is obvious in view of Sakaguchi et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Sakaguchi et al., and wherein an assistance torque of the steering assistance is reduced based on a damping function in response to an internal combustion engine of the transportation vehicle being carried out, as rendered obvious by Sakaguchi et al., so that “a strong (inadequate) return feeling during steering a steering wheel toward neutral position is reduced without impairing a smooth feeling at beginning of steering from a neutral position to a rack end and a reaction feeling during steering further” (Sakaguchi et al., see P[0002]).

Regarding Claim 11, Nakai teaches the claimed control unit of claim 10, wherein a value of the assistance torque is set based on at least one state variable of the power steering system and/or the transportation vehicle (“In a case where the engine ECU 6 determines the start (restart) of the engine 3, the engine ECU 

Regarding Claim 13, Nakai teaches the claimed control unit of claim 11, wherein the at least one state variable is a supply voltage of the power steering system or an on-board electric system of the transportation vehicle, the reduction of the assistance torque being greater, the lower the supply voltage (“…where the limit values of the current limit and boost voltage limit are decreased rapidly to obtain the effect thereof quickly, the resultant fluctuations of assist force can degrade the steering feel. Therefore, it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.6, particularly lines 7-14, and  “…it is desirable that the reduction of current command limit value and boost voltage limit value be performed gradually”, see col.7, particularly lines 1-22), where it is implicit in Nakai that as the “assistance torque” is reduced as the “supply voltage” or the current limit and boost voltage limit are decreased, as clearly the assist force is only provided if a supply voltage is provided, and reduction of the supply voltage will then remove or decrease the assist force.

Regarding Claim 16, Nakai teaches the claimed control unit of claim 11, wherein a continuous transfer into the normal state takes place by a continuous decrease of the reduction of the assistance torque after the starting of the internal combustion engine (“In a case where the EPSECU 18 detects (step 205) the start of the engine 3 by the engine ECU 6 (step 105), the EPSECU 18 increases the current command limit value I*_lim and boost voltage limit value Vbp_lim after the predetermined time t2 elapses (step 206)”, see col.6, particularly lines 57-65 and FIG. 4).



Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (8,082,079) in view of Miura (9,533,702) further in view of Sakaguchi et al. (2007/0100524), further in view of Izutani et al. (8,473,161).

Regarding Claim 3, Nakai does not expressly recite the claimed method of claim 2, wherein the at least one state variable is a rotor speed and/or a rotational speed of the electric motor, the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed.
However, Izutani et al. (8,473,161) teaches an electric power steering apparatus where the higher a motor speed, the greater the pace at which an upper limit of a steering assist force is gradually decreased (Izutani et al.; “Referring FIG. 8(b), the upper limit of the steering assist force can be gradually decreased according to the gradient indicated by the solid line in the figure in a case where, for example, the steering speed is relatively low, namely the motor speed is relatively low. In a case 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Izutani et al., and wherein the at least one state variable is a rotor speed and/or a rotational speed of the electric motor, the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed, as rendered obvious by Izutani et al., in order to prevent a “sudden fall” of a “steering assist force” (Izutani et al.; see Asbtract) and in order to prevent a driver “from experiencing the feeling of strangeness associated with the sudden fall of the steering assist force” (Izutani et al.; see col.2, lines 62-65).

Regarding Claim 12, Nakai does not expressly recite the claimed control unit of claim 11, wherein the at least one state variable is a rotor speed and/or a rotational speed of the electric motor, the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed.
However, Izutani et al. (8,473,161) teaches an electric power steering apparatus where the higher a motor speed, the greater the pace at which an upper limit of a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Izutani et al., and wherein the at least one state variable is a rotor speed and/or a rotational speed of the electric motor, the reduction of the assistance torque being greater, the greater the rotor speed and/or the rotational speed, as rendered obvious by Izutani et al., in order to prevent a “sudden fall” of a “steering assist force” (Izutani et al.; see Asbtract) and in order to prevent a driver “from experiencing the feeling of strangeness associated with the sudden fall of the steering assist force” (Izutani et al.; see col.2, lines 62-65).



s 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (8,082,079) in view of Miura (9,533,702) further in view of Sakaguchi et al. (2007/0100524), further in view of Noto et al. (4,753,308).

Regarding Claim 5, Nakai does not teach the claimed method of claim 1, wherein a starting rotational speed of the electric motor is set based on the steering wheel angle and/or a supply voltage of the power steering system or an on-board electric system of the transportation vehicle.
However, it is clear that for any system that produces consistent power steering torque values using a motor, the rotational speed of the motor must clearly be calculated to be a specific value in order to achieve a specific torque output from the motor.
Additionally, Miura (9,533,702) teaches a steering assist torque that is applied depending on a detected steering angle (Miura; see col.5, particularly lines 2-26), where steering assist torque is generated by an electric motor (Miura; see col.5, particularly lines 17-26).
Furthermore, as is conventional in the art, Noto et al. (4,753,308) teaches that a torque provided by a power steering system may be based on a steering angle (Noto et al.; see col.6, particularly lines 49-60 and FIG. 15), and teaches that the torque is provided by a motor based on a relationship between a rotational speed of the motor and torque (Noto et al.; see col.6, particularly lines 35-48 and FIGS. 13-14). 


Regarding Claim 14, Nakai does not teach the claimed control unit of claim 11, wherein a starting rotational speed of the electric motor is set based on the steering wheel angle and/or a supply voltage of the power steering system or an on-board electric system of the transportation vehicle.
However, it is clear that for any system that produces consistent power steering torque values using a motor, the rotational speed of the motor must clearly be calculated to be a specific value in order to achieve a specific torque output from the motor.
Additionally, Miura (9,533,702) teaches a steering assist torque that is applied depending on a detected steering angle (Miura; see col.5, particularly lines 2-26), where steering assist torque is generated by an electric motor (Miura; see col.5, particularly lines 17-26).
Furthermore, as is conventional in the art, Noto et al. (4,753,308) teaches that a torque provided by a power steering system may be based on a steering angle (Noto et 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Miura and Noto et al., and wherein a starting rotational speed of the electric motor is set based on the steering wheel angle and/or a supply voltage of the power steering system or an on-board electric system of the transportation vehicle, as rendered obvious by Miura and Noto et al., in order to “alleviate a steering load on a driver” (Miura; see col.1, lines 6-8), and in order to provide “a power steering system which provides excellent steering feeling” (Noto et al.; see col.1, lines 5-8).



Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (8,082,079) in view of Miura (9,533,702) further in view of Sakaguchi et al. (2007/0100524), further in view of Noto et al. (4,753,308), further in view of Pyo (9,828,022).

Regarding Claim 6, Nakai does not teach the claimed method of claim 5, wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle.
However, the claim is directed to simply describing a relationship between a motor rotational speed and a supply voltage, where clearly a “lower” supply voltage will result in a motor rotating at a “lower” speed. Furthermore, Pyo (9,828,022) teaches decreasing a current provided to a steering motor in order to decrease the rotational speed of the steering motor (Pyo; see col.10, particularly lines 1-8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Pyo, and wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle, as rendered obvious by Pyo, so that “ responsiveness and stability can be improved” (Pyo; see Abstract).

Regarding Claim 15, Nakai does not teach the claimed control unit of claim 14, wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle.
However, the claim is directed to simply describing a relationship between a motor rotational speed and a supply voltage, where clearly a “lower” supply voltage will result in a motor rotating at a “lower” speed. Furthermore, Pyo (9,828,022) teaches 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakai with the teachings of Pyo, and wherein the starting rotational speed of the electric motor is lower, the greater the steering wheel angle and/or the lower the supply voltage of the power steering system or the on-board electric system of the transportation vehicle, as rendered obvious by Pyo, so that “ responsiveness and stability can be improved” (Pyo; see Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662